DETAILED ACTION
Claims 1, 3, and 5-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
As per claim 1, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a first hardware device including a permissions manifest defining properties of device data and a device data record, the first hardware device configured to: generate the device data and the device data record corresponding to the device data, encrypt the device data and transmit the encrypted device data to a first destination specified in the permissions manifest, and encrypt the device data record and transmit the encrypted device data record to a second destination specified in the permissions manifest; a data resource, corresponding to the second destination, comprising: a device data log to store the encrypted device data record, where decryption of the encrypted device data record in the device data log is restricted to one or more authorized parties; a permissions log to store a permissions record for one or more permissions that define actions or operations one or more parties can undertake in respect of the device data; a consent log to store a consent record comprising a consent status for the one or more permissions, wherein the consent record, 
As per claim 19, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, from the first hardware device and storing at a data resource, an encrypted device data record for the device data, where decryption of the encrypted device data record is restricted to one or more authorized parties; receiving and storing, at the data resource, a permissions record for one or more permissions that define actions or operations one or more parties can undertake in respect of the device data; receiving and storing, at the data resource, a consent record comprising a consent status for the one or more permissions; when a first party remote from the data source accesses the device data: accessing, by a second party, the encrypted device data record, the permissions record and the consent record; decrypting, by the second party, the encrypted device data record, where the second party is authorized to decrypt the encrypted device data record; and Att'y Dkt: IP0195US01/P00529US02-4- Application Serial No.: 16/361,67018.ARM. 17PATENTdetermining, by the second party, whether the first party was authorized to access the device data based on the decrypted device data record, the consent record and permissions record”.  
The following is considered to be the closest prior art of record:
Deobhakta (US 2009/0327297) – teaches storing user medical records in a database. The user is asked for consent by healthcare providers and the user response to grant or deny access is stored in a permissions table. The 
Ganesan (US 2019/0073670) – teaches using an audit system to determine that data stored in the system has been tampered with and modified by an unauthorized malicious entity.
Levine (US 2019/0319927) – teaches preventing an attacker from modifying audit data that would be used to detect the attack.
Sharifi Mehr (US 9973481) – teaches using audit logs to detect what data was received by an attacker.
Mattingly (US 2019/0025818) – teaches storing medical records in a blockchain.
Lacey (US 2017/0140174) – teaches a consent log to store previous user consent statuses.
Dar (US 2019/0052994) – teaches a user consent/permissions record.
Spanos (US 2016/0027229) – teaches storing medical records in a blockchain.
Dillenberger (US 2017/0177898) – teaches storing medical records in a blockchain as well as having separate keys for different healthcare providers to access the medical records.
The concept of using audit records to detect an attack or to detect a hacker has been done before. However, performing the audit as currently claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 3, and 5-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on January 4, 2022 have overcome the previous rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498